Judgment of the Supreme Court, New York County (Paul Bookson, J.), rendered on or about April 5, 1988, convicting defendant, upon his plea of guilty, of robbery in the first degree (three counts) and sentencing defendant to three indeterminate prison terms of from &V2 to 8V2 years to be served concurrently, unanimously affirmed.
Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Murphy, P. J., Carro, Rosenberger, Kassal and Smith, JJ.